999 F.2d 381
72 A.F.T.R.2d 93-6537, 94-1 USTC  P 50,086
Richard L. JENSEN, Deceased;  Fern M. Jensen, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondents.
No. 92-70438.
United States Court of Appeals,Ninth Circuit.
Oct. 29, 1993.As Amended Nov. 29, 1993.

Before:  BROWNING, KOZINSKI, and RYMER, Circuit Judges.

ORDER

1
The petition for rehearing is granted.  We hereby recall our mandate issued June 15, 1993 and vacate our opinion filed July 22, 1993.  We vacate the judgment of the tax court and remand this matter for further proceedings in light of the newly discovered evidence.